DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because “for displaying said electronic device” should be changed to --for displaying said electronic image--, “information displayed by” should be changed to --said electronic image--, and “data comprising said information” should be changed to --data comprising said electronic image--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claims 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
•	Regarding claims 18-20, applicant’s specification does not provide support for a “structure comprising … a device to display an electronic image, comprising a head up display device”.  While ¶ 5 provides support for a head up display in a vehicle (note the following underlined portion of ¶ 5), applicant’s specification does not provide support for head up display associated with a building/structure (note the following italicized portion of ¶ 5; “[a]n electronic device of interest comprises a display means or in, on or outside a vehicle, for example, by a head up display; in, on or outside a building; in, on or outside an office; and so on”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brubaker (US 2009/0299857).
•	Regarding claims 1 and 15, Brubaker discloses a device to display an electronic image and associated vehicle (¶s 242 and 259-261 and figure 17; note elements 760 and 762), comprising: 
a head up display device for displaying said electronic image (¶s 235-238; see also ¶ 46), wherein:
information displayed by said device is variable (“video imagery” in ¶ 242), and 
data comprising said information is communicated wirelessly to said device from an information distribution device (¶s 246 and 248).
•	Regarding claims 3-5, 8, 10-14, 16, and 17, Brubaker discloses everything claimed, as applied to claims 1 and 15.  Additionally, Brubaker discloses where:
Claim 3:	said electronic image is displayed on a translucent or a transparent surface (¶s 235-238 and 260).
Claim 4:	said transparent or translucent surface comprises a glass or a plastic (¶s 235-238 and 260).
Claim 5:	the device further comprising a data processing device and a data storage device (elements 718 and 719 in figure 17 and ¶ 270).
Claim 8:	said electronic image is projected by a solid state light source (¶ 260 in view of ¶ 46).
Claim 10:	the device further comprises a diode (¶s 228 and 229).
¶ 340).
Claim 12:	a device to communicate data to said distribution device (element 715 in figure 17 and ¶ 249).
Claim 13:	the device further comprises a motion sensor (element 774 in figure 17 and ¶ 248).
Claim 14:	the device further comprises an accelerometer (element 774 in figure 17 and ¶ 248; where an accelerometer is a well-known type of motion sensor).
Claim 16:	said electronic images are displayed on a window or windshield (¶s 235-238 and 260).
Claim 17:	said electronic images are displayed inside, outside or both of said vehicle (¶s 235-238, 260, and 261).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brubaker, in view of Tiana et al (US 9,244,280; hereinafter Tiana).
•	Regarding claims 6, 7, and 9, Brubaker discloses everything claimed, as applied to claim 1.  However, Brubaker fails to disclose the additional details of the head up display device.
	In the same field of endeavor, Tiana discloses where:
Claim 6:	the device further comprises a wave guide (col. 6, lines 38-43). 
Claim 7:	said electronic image is projected by a cathode ray tube (col. 6, lines 44-51). 
Claim 9:	said electronic image is projected by a laser (col. 6, lines 44-51).
Tiana, for the purpose of providing a seamless virtual display system (col. 2, lines 40, 41, and 52-59).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brubaker, in view of Choi (US 2007/0008503).
•	Regarding claims 18-20, Brubaker discloses everything claimed, as applied to claim 1.  Although Brubaker suggests displaying information delivered to buildings (¶ 283), Brubaker fails to explicitly disclose the details of displaying the information on the buildings.
	In the same field of endeavor, Choi discloses where:
Claim 18:	a structure comprises the device of claim 1 (¶ 76). 
Claim 19:	the structure comprises a building (¶ 76).
Claim 20:	the structure comprises an inside surface and an outside surface (¶ 76), and
	said electronic image is displayed on said outside surface (¶ 76).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Brubaker according to the teachings of Choi, for the purpose of effectively displaying advertising images to people passing by (¶ 61).

Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive.
a.	Regarding applicant’s argument that Brubaker does not teach the claimed invention (page 5) because “the claimed instant invention is unrelated to communications between and among end user objects comprising a video display” and “the instant invention relates to information flow between a centralized information distribution device and end users comprising a head up display” (page 4), the examiner disagrees.  Brubaker discloses a type of heads-up display (in which an image ¶ 248).
b.	NOTE:  claim 2, before its cancellation, claimed only “The device of claim 1, comprising a head up display”, but did not claim where the head up display was specifically “for displaying said electronic image”.

Closing Remarks/Comments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        02/04/2021